Title: Mary Smith Cranch to Abigail Adams, 10 December 1785
From: Cranch, Mary Smith
To: Adams, Abigail


     
      My dear Sister
      Braintree December 10th 1785
     
     Mr. Storer is arriv’d and I have got my Letter and am very sorry to hear you have been so sick. If I had receiv’d this Letter before those by Callahan I should have been very uneasey till I could have heard again. I Will hope you are by this time perfectly recover’d.
     You will see by mine of November 29th that our thoughts in September and October were imploy’d about the same melancholy subjects. I felt for you as I read your account of Mr. Erving Erwin mistaking Colln. Smith for another of the same name. I pity’d you both. We have been trying to learn what is become of this unhappy connection but we have not been able to learn any thing certain. When we can, you shall be inform’d what it is. It is said he has fled upon being suspected of making or being concern’d with those who did make counterfit money. I dread to hear least he should be brought to publick disgrace.
     Your Neighbours are well and desire to be kindly remember’d. I do not believe you feel more affection for them than they do for you if I may Judge from their expressions. Mrs. Field says she would give all the money in London if she had it, only to see you. It is a strong way of expressing herself, but I do not doubt her sincerity. Mr. Thaxter came here last friday from Haverhill and is gone to keep Thanksgiving with his Freinds. Next thursday is the day your son Charles and mine and his chum are to keep it with us. Mr. Thaxter says that all our Freinds are well at Haverhill, but he poor man goes home with a melancholy Heart. His Friend and companion Doctor Levitt Brother to Mrs. Rice drown’d himself in the mill Pond at Hingham about ten days past. He has been wild and delirious for some time. It is a dreadful shock to the Family. Mr. Thaxter is greatly affected. By what I hear there was a connection forming between his sister Betsy and this Gentleman. What misarable creatures are we when depriv’d of our Reason.
     I am greatly surprisd at hearing that no more Letters have past the vast ocean as you term it from a certain gentleman. I knew he did not write for the first four months. He took care to tell of that himself sufficiently for every body to know it. But since that I thought he had written by every ship and that largly. He wanted to get all her correspondents to give him their Letters that he might have the pleasure of inclosing them in his. I heard him say that he always put the last Letter aboard intimating that he writ to the last minnet, and I did not know but he did. I knew he did not write above three of or four times at home. We could not help knowing it when he does, he makes such a bustle about it always. But as he has stay’d the greatest part of his time in Boston, I thought he was writing there. I am not very apt to be deceiv’d by him you know, but I certainly have been in this instance. The Doctor wished to keep the matters he had to transact a secret till they were finish’d but he could not do it. The matter has been delayed as I expected it would be. Mr. Storer is come and “the cat has jump’d out of the Bag,” the Docr. says, but tis known yet to but few. I beleive he thinks I know nothing of it. At least that I did not till Mr. Storer came I am told. He says he is going immediately to London and shall settle every misunderstanding. He says also there has been foul play some where. Will he be a welcome visiter? I cannot concieve he can be in earnest when he talks of coming. What can he propose by it? Will my dear Niece again subject herself to those “suspicions doubts and fears” which have so long robb’d her of her peace of mind. Indeed my sister I have been long convinc’d that whoever should be connected with him would have them to incounter through Life. True Love my dear sister always seeks the Happiness of its object and nothing can be a greater proof of its absence than a disposition to give pain.
     A Satirical Lady of our acquaintance told me that when Lyde came in the Gentleman was in company where she was and was very uneasey that the Letters did not come ashoar so soon as he wish’d them too. He was in a perfect Tear about it. Some gentlemen present told him That as The Captain could not get any other Freight he was detaining them till he could find out what he ought to charge for them. “He was sure his Letters were not upon Business. He imported nothing but Love and that ought not to be detaind for a price.” She now knows there purport and if it would not be to cruil she should ask him If the goods came to his mind or whither his Bills came Back protested. I think I need not tell you who this is like.
     News News my sister. Cousin Betsy Kent is to be married this night and to go home tomorrow morning. I most sincerly wish her happy. She is very deserving of it.
     The Germantown Family will write for themselves and tell you how they do. Mr. Wibird is well, uncle Quincy also. They are to dine with us on the thanksgiving day. But my pen. o! my pen I will not write another page till I can get a better. I have not time to copy what I write. I trust no Eyes but yours behold them and should wish you would only read such parts of my Letter to cousin as will please her. I trust every thing however to your prudence.
     My Love to Mr. Adams and my Neice tell her, that her cousin say she shall not want any intelligence they can give her for the future. They suppos’d it had been done by an abler hand. Adieu.
    